PER CURIAM.
What is relied on as the ground for reversing - the judgment in this case is the action of the court in overruling a motion for a continuance made by the plaintiff in error, tho defendant below. The record contains no bill of exceptions. Without a bill of exceptions, the motion for a continuance and the court’s ruling thereon are not properly presented for consideration by an appellate court.
Furthermore, the record before us does not in any way indicate that the facts alleged in the motion as grounds for a continuance were admitted or proved. For aught that in any way is disclosed, the ruling complained of may have resulted from a finding of the nonexistence of the facts alleged on the motion. The record shows no error.
The judgment is affirmed.